Citation Nr: 0818782	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-18 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include entitlement to dependency and 
indemnity compensation (DIC) benefits.


ATTORNEY FOR THE BOARD


Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1944 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran died in December 1977 from peptic ulcers.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The appellant filed a claim of service connection for the 
cause of the veteran's death and DIC benefits in November 
2004.

4.  The veteran did not incur peptic ulcers in service, 
within the first post-service year and peptic ulcers are not 
otherwise attributable to service.  

5. The veteran's death was not proximately due to or the 
result of a service-connected disease or injury. 




CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death and 
the criteria for entitlement to DIC benefits have not been 
met.  38 U.S.C.A. §§ 1110, 1310, 1318 (West 2002); 38 C.F.R. 
§§ 3.22, 3.301, 3.303, 3.307, 3.309, 3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in January 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the veteran's 
death, section 5103(a) notice must be tailored to the claim.  
The notice should include (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The January 2005 letter apprised the claimant of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition and the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.

In this case, the appellant was not provided a statement of 
the conditions for which the veteran was service-connected at 
the time of his death.  Nonetheless, the Board finds that the 
notice error did not affect the essential fairness of the 
adjudication because service connection was not in effect for 
any disability at the time of the veteran's death.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)(citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Any notice in this 
regard would have been meaningless and inconsequential.  

VA has obtained the veteran's service medical records.  The 
appellant has provided VA with some medical evidence, but has 
not requested VA's assistance in obtaining any evidence.  A 
medical opinion is not necessary with respect to the claim on 
appeal because, there is sufficient evidence of record to 
decide the claim, which does not indicate that the veteran's 
cause of death is attributable to service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.
Analysis

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected disability. 38 U.S.C.A. § 
1310; see also Hanna v. Brown, 6 Vet. App. 507, 510 (1994).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for peptic ulcers may be granted if the 
disability becomes manifest to a compensable degree within 
one year following separation from active military service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1318.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Of record is a certificate of death, prepared by Antonio 
Limos, M.D. that shows the veteran died in December 1977 from 
a peptic ulcer.  The appellant contends that this disorder 
first manifested in the first post-service year.  The 
veteran's service treatment records are silent with respect 
to peptic ulcers.

In November 2004, the appellant submitted a September 2004 
letter from Romeo F. Soto, M.D.  In this letter Dr. Soto 
indicated that the deceased veteran became a patient in his 
clinic in late 1946 for a parasite infestation and that 
peptic ulcers ensued in early 1947.  He noted that no proper 
explanation for this condition was noted and that the veteran 
was treated with medication until his death.  Dr. Soto also 
noted that his statements were related to the late veteran's 
medical history, but provided no clinical evidence in support 
of his statement.  

Of record is a February 2005 letter to VA from the appellant.  
In this letter the appellant stated that she could not obtain 
a medical opinion from Dr. Limos, the author of the late 
veteran's death certificate, because Dr. Limos had died.  
Along with her letter she submitted certification that Dr. 
Limos died in 1988.  The appellant also explained that Dr. 
Soto could no longer provide any supporting information for 
his opinion because he was suffering from mental illness due 
to a "head accident" in November 2004.  The appellant 
indicated in this letter that Dr. Soto was not the late 
veteran's initial treating physician in 1946, but rather that 
Dr. Romeo F. Soto was the son of the late Ricardo J. Soto, 
M.D., who was allegedly the veteran's initial treating 
physician in 1946.

Of record is a December 2005 letter from Primitivo C. 
Beltran, M.D.  In this letter Dr. Beltran related that he 
treated the veteran for gnawing epigastric pain aggravated by 
hunger and ingestion of acidic food and carbonated drinks, 
beginning in June 1977 and ending in December 1977 with the 
veteran's death.  Dr. Beltran stated that at the beginning of 
treatment that history revealed that the veteran started 
having symptoms of peptic ulcer one year after his discharge 
from service and was then treated by Dr. Ricardo J. Soto.  

In May 2006 the appellant submitted a personal statement.  In 
this statement she noted that Dr. Romeo F. Soto first became 
a doctor in 1965, but maintained that his findings were based 
upon his father's findings on the deceased veteran.  She 
stated that Dr. Romeo F. Soto "knew her husband from the 
early days."  

Initially, the Board notes that service connection was not in 
effect for any disability at the time of the veteran's death.  
Accordingly, the Board need not address entitlement to DIC on 
these grounds.  It also need not consider a theory of 
"hypothetical entitlement," because the appellant filed her 
claim in November 2004, well after January 21, 2000, the 
effective date of the VA regulation prohibiting 
"hypothetical entitlement."  See 65 Fed. Reg. 3388-3392 
(Jan. 21, 2000); 38 C.F.R. § 3.22 (2007).

Resolution of the claim on appeal depends largely on the 
weight to be attached to the statements of Doctors Soto and 
Beltran.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The 
Board should evaluate the credibility and weight of the 
history upon which the opinion is predicated.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  In the case of Dr. Romeo 
F. Soto, the Board affords his opinion no value because he 
has provided no clinical evidence regarding when the veteran 
incurred peptic ulcers and could not possibly have treated 
the veteran until 1965 when he first became a doctor, nearly 
20 years following the veteran's discharge.  There is no 
evidence to substantiate Dr. Romeo F. Soto's account of the 
veteran's medical history and it thus has no probative value.  
Similarly, Dr. Beltran did not begin treating the veteran 
until 1977 and has apparently based his opinion on a second-
hand relation of the veteran's medical history and treatment 
by Dr. Ricardo J. Soto.  Likewise, because Dr. Beltran's 
opinion is based upon an unsubstantiated account from Dr. 
Romeo F. Soto, it has no probative value.  These opinions 
simply have no clinical evidence to support them.  For these 
reasons, the Board must disregard these medical opinions.  

It is clear that the veteran died from a peptic ulcer, but 
the question at hand is whether this disorder is related to 
service and the timing of its onset in relation to the 
presumptive regulations.  There is no competent medical 
evidence of record to support the appellant's claim that the 
veteran's peptic ulcers were incurred in service or within 
the first post-service year.  As explained above, the 
apparently favorable medical opinions of record lack 
probative value and must be disregarded.  The late veteran's 
service treatment records are negative for any findings of 
peptic ulcers or any gastrointestinal disorder.  The earliest 
clinical documentation regarding treatment for peptic ulcers 
is dated in 1977, well after the first post-service year, and 
does not otherwise relate this condition to service.  For 
these reasons, the claim for service connection for the cause 
of the veteran's death and DIC benefits must be denied.  



ORDER

Entitlement to service connection for the cause of the 
veteran's death, to include entitlement to DIC benefits, is 
denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


